PER CURIAM.
The former husband appeals the modification order changing the primary residential custody of the minor child to the former wife. Because a full transcript of the proceedings has not been provided and the findings of fact in the order support the modification, we affirm the child custody modification order. See Bartolotta v. Bartolotta, 687 So.2d 1385 (Fla. 4th DCA 1997).
Although the petitioner in a modification proceeding carries an extraordinary burden, the standard of review of the trial court’s order is still abuse of discretion. Applying that standard of review to the record before us, we cannot say that the trial court abused its discretion or that its decision is not supported by competent evidence when taken in a light most favorable to the appellee.
However, we remand this cause to the trial court for reconsideration of its denial of the former husband’s overnight visitation because the findings in the modification order are legally insufficient.
AFFIRMED in part; REVERSED in part and REMANDED.
WARNER, C.J., TAYLOR, J., and LENDERMAN, JOHN C., Associate Judge, concur.